          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


PEREZ-ROMERO, EDUARDO,                      )
                                            )
                     Petitioner,            )
                                            )
-vs-                                        )      Case No. CIV-18-852-F
                                            )
WARDEN, GPCF/BOP, UNITED                    )
STATES,                                     )
                                            )
                     Respondent.            )

                                       ORDER

       On April 15, 2019, United States Magistrate Judge Bernard M. Jones issued a
Report and Recommendation, recommending the court dismiss petitioner’s petition
for a writ of habeas corpus under 28 U.S.C. § 2241 as moot, or alternatively, the
court grant respondent’s motion to dismiss and dismiss petitioner’s § 2241 petition
based upon a failure to exhaust administrative remedies.
       Magistrate Judge Jones advised the parties of their right to object to the Report
and Recommendation by May 6, 2019. He further advised that failure to make
timely objection to the Report and Recommendation waives the right to appellate
review of the factual and legal issues addressed. See, Moore v. United States, 950
F.2d 656, 659 (10th Cir. 1991).
       Neither party has filed an objection to the Report and Recommendation nor
asked for an extension of time to file one. The record reflects that the Report and
Recommendation mailed to petitioner’s last known address was returned to the
court. Doc. no. 17.1 However, pursuant to Rule 5.4(a) of the Local Civil Rules, the
Report and Recommendation is deemed delivered to petitioner.
        Because no party has filed an objection to the Report and Recommendation
within the time prescribed by Magistrate Judge Jones, the court accepts, adopts and
affirms the Report and Recommendation. Given that petitioner has been released
from his confinement and it does not appear that petitioner can show “collateral
consequences,” doc. no. 16, p. 3, n. 4, the court shall dismiss petitioner’s § 2241
petition as moot.2
        Accordingly, United States Magistrate Judge Bernard M. Jones’s Report and
Recommendation (doc. no. 16) is ACCEPTED, ADOPTED and AFFIRMED.
Because Petitioner has been released from his confinement, petitioner’s petition for
a writ of habeas corpus under 28 U.S.C. § 2241 is DISMISSED as MOOT. In light
of the court’s ruling, respondent’s motion to dismiss (doc. no. 15) is DENIED as
MOOT.
        IT IS SO ORDERED this 7th day of May, 2019.




18-0852p003.docx




1
 In the Report and Recommendation, Magistrate Judge Jones judicially noticed that petitioner was
released from confinement on April 12, 2019.
2
  The court notes that it need not decide whether a certificate of appealability should issue as a
certificate of appealability is not required in order for a federal prisoner to appeal a final order in
a proceeding under § 2241. See, McIntosh v. United States Parole Commission, 115 F.3d 809,
810 n. 1 (10th Cir. 1997).

                                                  2
